DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (# US 2012/0320123).
Takeda et al. discloses: 
1. A recording method for using a line-type recording apparatus ([0332]) to scan a recording medium with a plurality of line heads once for recording, the line heads having a width greater than or equal to a recording width of the recording medium ([0332]), the method comprising: 
a treatment liquid deposition step of depositing a treatment liquid ([0318]-[0324]) containing a coagulant ([0174]-[0175]; organic acidic compound; [0031]; water soluble polymer; [0114]-[0117]; organic acidic compound; [0127]; polymer; [0016]; [0031]; organic compound; [0161]-[0166]) on the recording medium; and 
after the treatment liquid deposition step, an ink deposition step of ejecting a coloring ink composition from the line heads to deposit the coloring ink composition on the recording medium ([0315]-[[0331]), wherein in the ink deposition step an identical coloring ink composition is ejected from a first line head placed on an upstream side in a transport direction perpendicular to a width direction of the recording medium and from a second line head placed on a downstream side in the transport direction ([0309]-[0313]; [0332]; C,K,M,Y, [0310]; and LC, LM, LY; CK; [0312]), and 
the coloring ink composition (ink composition contains water; [0285]-[0286]) and the treatment liquid (treatment liquid contains water; [0143]-[0144]) each aqueous compositions. 
The Examiner draws particular attention to the Applicant that " Takeda et al.  does address a treatment liquid comprising different component, and ink composition comprising different colorant, it teaches a laundry list of possible coagulant in treatment liquid and colorant in the ink composition. The format in which Takeda et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Takeda et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the coagulant, organic compound, cationic resin in treatment liquid and any of the colorant in the ink composition from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The recording method according to claim 1, wherein in the ink deposition step a coloring ink composition different from the identical coloring ink composition ejected from the first line head and the second line head is ejected from a third line head placed between the first line head and the second line head ([0309]-[0329]).
17. The recording method according to claim 1, wherein the coagulant includes at least one of a polyvalent metal salt ([0175]-[0176]), an organic resin (polymer; [0016]; [0031]; organic compound; [0161]-[0166]), and a cationic resin (cationic surfactant; [0168]; cationic polymer [0009]).
18. The recording method according to claim 1, wherein the coagulant is configured to react with a coloring material of the coloring ink composition ([0174]-[0175]).
19. The recording method according to claim 1, wherein the coloring ink composition is a white ink composition containing a white coloring material (titanium oxide; [0188]).
With respect to claims 2, 17-19, the Examiner draws particular attention to the Applicant that " Takeda et al.  does address a treatment liquid comprising different component, and ink composition comprising different colorant, it teaches a laundry list of possible coagulant in treatment liquid and colorant in the ink composition. The format in which Takeda et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Takeda et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the coagulant, organic compound, cationic resin in treatment liquid and any of the colorant in the ink composition from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Saito (# US 2011/0187789) discloses an ink set including an ink containing at least a coloring material, and a treatment liquid including at least one first aggregating agent selected from the following group (A) and at least one second aggregating agent selected from the following group (B), which is different from the group (A): (A) orthophosphoric acid, phosphorous acid, hypophosphorous acid, pyrophosphoric acid, tartaric acid and salts thereof; and (B) an organic acid having a first dissociation constant pKa of 3.2 or less, or a salt thereof (b-1), an inorganic acid or a salt thereof (b-2), and a polyvalent metal salt (b-3) (see Abstract).
(2) Kitagami et al. (# US 2016/0129702) discloses a printing method uses a reaction liquid containing an aggregating agent capable of causing the aggregation of a color material. This printing method includes: applying a first reaction liquid to a recording medium; applying a background color ink that contains a color material for a background color to a region of the recording medium which is coated with the first reaction liquid; drying the recording medium coated with the background color ink by heating the recording medium; applying a second reaction liquid to a region of the dried recording medium which is coated with the background color ink; and applying an image forming ink that contains a color material having a color different from that of the background color ink to a region of the recording medium which is coated with the second reaction liquid (see Abstract).
(3) Tojo et al. (# US 2011/0205290) discloses an inkjet image forming method including: forming an image by applying an ink composition containing a first color material and water onto a recording medium; and applying a treatment liquid containing a wax and water onto the image, wherein the treatment liquid contains a second color material, and the first color material and the second color material may be the same or different (see Abstract).
(4) Hakamada et al.(# US 2006/0098068) discloses an aqueous ink comprises water, a water-insoluble coloring material, and plurality of water-soluble organic solvents and the plurality of water-soluble organic solvents including a good medium or good mediums for the water-insoluble coloring material and a poor medium or poor mediums for the water-insoluble coloring material. The ratio of the content of the poor medium and the content of the good medium is in a specific range. A water-soluble organic solvent showing the maximum Ka value out of respective Ka values of the plurality of water-soluble organic solvents is the poor medium. When the aqueous ink is in contact with a specific reaction liquid, the dissolution state or dispersed state of the water-insoluble coloring material in the ink is made unstable. As a result, an image which has a sufficiently large area factor even with a small amount of ink droplets and is excellent in image density, bleeding resistance, and fixability can be obtained. In addition, the aqueous ink is excellent in storage stability (see Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853